Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.

Response to Amendment
This communication is in response to the Amendment filed on 10/03/2022.
Claims 1-5, 7-12 and 14-19 are now pending.
Claims 1, 2, 8-9 and 15-16 have been amended.
Claims 6, 13 and 20 have been cancelled.


Response to Arguments
REJECTIONS UNDER 35 U.S.C. 103
Applicant Arguments
As to claims 1, 8, and 15, applicant argues that claims provide a system and a method in which the parameter is managed by a control layer, not an application layer, thereby improving security of the configuration parameter.  In contrast, Cavalcanti addresses the issue of providing direct discovery and short range communications between V2X devices in an efficient and scalable manner using Proximity based Service. Cavalcanti 1 seeks to limit service network communications by allowing more efficient proximity communication directly between devices, and claimed invention teaches moving parameter assignment onto the network to increase security. Cavalcanti 1 fails to teach a parameter request message used to request a V2X configuration parameter of the terminal from the V2X parameter configuration network element, wherein the parameter configuration network element is a control plane network element deployed by a network operator as recited in the claims. And Cavalcanti 1 does not teach “the V2X parameter configuration network element is a policy and charging function” as recited in the claims. 
Applicant argues that Cavalcanti 2 is cited as teaching that a configuration parameter can be sent to a terminal and used by the terminal for perform a V2X service. Cavalcanti 2 fails to cure the deficiencies of Cavalcanti 1. Freda fails to teach or suggest the claimed parameter request message.
Examiner’s Response
The applicant's arguments/remarks filed on 10/03/2022 regarding claims 1-20 have been fully considered and are moot in new ground(s) of rejection(s). The elements of applicant’s claimed invention are properly taught or suggested by previously cited arts, and newly recited arts, Shan et al.(hereinafter referred to as Shan) (U. S. Pub. No. 2019/0037448 A1).
Cavalcanti 1 fails to teach a parameter request message used to request a V2X configuration parameter of the terminal from the V2X parameter configuration network element, wherein the parameter configuration network element is a control plane network element deployed by a network operator as recited in the claims
As recited in Fig. 10, “Process, by the V2X UE, for transmission to a V2X function, a V2X service registration request having one or more parameters to confirm and authorize the V2X service registration request-> Process a V2X service registration authorization response and V2X operation parameters”, here, Cavalcanti1 teaches the registration request with parameters. And as rected in ¶ [0042], “in one aspect, V2X operation parameters can be identified, configured, and controlled in V2X devices.”, Here, Calvalcanti1 teaches parameters are requested. Further, as recited in ¶ [0061], “The V2X UE can send a V2X registration request message containing any combination of the following parameters: a PSID…and/or a certificate request…The V2X Prose function can send a registration response to the V2X UE including the V2X operation parameters that the UE is allowed to use”, Calvalcanti1 teaches parameters (such as, PSID, etc.) are requested in the registration request message.
Thus, Calvalcanti1 further teaches parameter request message used to request a V2X configuration parameter of the terminal from the V2X parameter configuration network element.
As recited in Shen, See at least ¶ [0163], “the signaling including a request message comprising a vehicle-to-everything (V2X) capability indication, to indicate UE capability for transmission and reception of V2X  message over a PC5 interface…the signaling including one or more of a V2X services authorization indication to indicate whether the UE is authorized to use V2X communication over the PC5 interface”; and ¶ [0167], “wherein the request message is a registration request message”, Shen explicitly teaches wherein the registration request message carries capability indication information used to indicate that the terminal supports V2X communication over PC5.

Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 4, “V2X” should be changed to “vehicle-to-everything (V2X)”;
In claim 1, line 6, “vehicle-to-everything (V2X)” should be changed to “V2X”;
In claim 1, line 11, “charging function” should be changed to “charging function entity”);
In claim 8, line 13, “charging function” should be changed to “charging function entity”);
In claim 15, line 6, “V2X” should be changed to “vehicle-to-everything (V2X)”;
In claim 15, line 8, “vehicle-to-everything (V2X)” should be changed to “V2X”.
In claim 15, line 12, charging function” should be changed to “charging function entity”).
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatenable over Cavalcanti et al. (hereinafter referred to as Cavalcanti1) (U.S. Pub. No. 2018/0159935 A1), in view of Cavalcanti et al. (hereinafter referred to as Cavalcanti2) (U. S. Patent. No. 20180167790 A1), and further in view of Shan et al.(hereinafter referred to as Shan) (U. S. Pub. No. 2019/0037448 A1).
As to claim 1, Cavalcanti1 teaches a communication method, comprising: receiving, by a mobility management network element, a registration request message from a terminal (See Fig. 5 and at least ¶ [0045], “the UE can send the V2X registration request having V2X configuration information to the ProSe function (e.g., HPLMN(home public land mobile network))”); sending, by the mobility management network element, a parameter request message to a vehicle-to-everything (V2X) parameter configuration network element based on the registration request message, wherein the parameter request message is used to request a V2X configuration parameter of the terminal from the V2X parameter configuration element (See at least Fig. 10, “Process, by the V2X UE, for transmission to a V2X function, a V2X service registration request having one or more parameters to confirm and authorize the V2X service registration request-> Process a V2X service registration authorization response and V2X operation parameters”, ¶ [0042], “in one aspect, V2X operation parameters can be identified, configured, and controlled in V2X devices.”, and ¶ [0061], “The V2X UE can send a V2X registration request message containing any combination of the following parameters: a PSID…and/or a certificate request…The V2X Prose function can send a registration response to the V2X UE including the V2X operation parameters that the UE is allowed to use”); sending, by the V2X parameter configuration network element, the V2X configuration parameter to the mobility management network element based on the parameter request message; and receiving, by the mobility management network element, the V2X configuration parameter from the V2X parameter configuration network element (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”).
Although Cavalcanti1 teaches the substantial features of the claimed invention, Calvalcanti fails to expressly teach wherein sending, by the mobility management network element, the V2X configuration parameter to the terminal, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service; wherein the V2X parameter configuration network element is a policy and charging function; wherein the registration request message carries capability indication information used to indicate that the terminal supports V2X communication over PC5.
In analogous teaching, Cavalcanti2 exemplifies this wherein Cavalcanti2 teaches wherein sending, by the mobility management network element, the V2X configuration parameter to the terminal, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service (See at least ABSTRACT, “a first user equipment receives a proxy operation authorization from a vehicular environment proximity services function for the first user equipment to operate as a Proxy for the proximity services function”; and ¶ [0028], “This functionality also enables V2X services outside network coverage”); wherein the V2X parameter configuration network element is a policy and charging function (See at least ¶ [0035], “A policy and charging rules function (PCRF) 220 may be linked to the PDN gateway with a Gx connection and to the Operator’s IP services with a Rx function and to other components of the core network as desired”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).
Although Cavalcanti1 and Cavalcanti2 teach the substantial features of the claimed invention, Cavalcanti1 and Cavalcanti2 fail to expressly teach wherein the registration request message carries capability indication information used to indicate that the terminal supports V2X communication over PC5.
In analogous teaching, Shan exemplifies this wherein Shan teaches wherein the registration request message carries capability indication information used to indicate that the terminal supports V2X communication over PC5 (See at least ¶ [0163], “the signaling including a request message comprising a vehicle-to-everything (V2X) capability indication, to indicate UE capability for transmission and reception of V2X  message over a PC5 interface…the signaling including one or more of a V2X services authorization indication to indicate whether the UE is authorized to use V2X communication over the PC5 interface”; and ¶ [0167], “wherein the request message is a registration request message”).
Thus, given the teaching of Shan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Shan, system or method of solution for vehicle-to-everything (V2X) communication authorization, into Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method to encode a V2X capability indication in a request message for transmission to a network entity (See Shan: Abstract).

As to claim 2, Cavalcanti1, Cavalcanti2 and Shan teach the method according to claim 1. Cavalcanti1 further teaches wherein the sending, by the mobility management network element, a parameter request message to a V2X parameter configuration network element based on the registration request message comprises: in case that the terminal is authorized to use the V2X service, sending, by the mobility management network element, the parameter request message to the V2X parameter configuration network element (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”; and Table 2, “A UETempID can be an identifier assigned by the V2X ProSe Function to be used in V2X messages sent over the PC3 and PC5 interface”).

As to claim 3, Cavalcanti1, Cavalcanti2 and Shan teach the method according to claim 1. Cavalcanti1 further teaches wherein the sending, by the mobility management network element, location information of the terminal to the V2X parameter configuration network element, wherein the location information is used by the V2X parameter configuration network element to determine the V2X configuration parameter of the terminal (See at least ¶ [0025], “some functionality may be provided in the eNB and Core network to authorize and configure the D2D communication…The eNB may include a ProSe to communicate and configure the D2D communication…ProSe architecture and protocols have been mainly limited to public safety (e.g., voice communication between emergency responders) and consumer applications (e.g. advertisement, location information, social networks)”); and determining, by the V2X parameter configuration network element based on a prestored correspondence between location information and a V2X configuration parameter, the V2X configuration parameter corresponding to the location information (See at least ¶ [0025], “See some functionality may be provided in the eNB and Core network to authorize and configure the D2D communication…The eNB may include a ProSe to communicate and configure the D2D communication…ProSe architecture and protocols have been mainly limited to public safety (e.g., voice communication between emergency responders) and consumer applications (e.g. advertisement, location information, social networks)”, and Fig. 5 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function”).

As to claim 4, Cavalcanti1, Cavalcanti2 and Shan teach the method according to claim 1. Cavalcanti2 further teaches wherein the method further comprises: in case that the mobility management network element determines, based on location information of the terminal, that the terminal moves out of a preset area, sending, by the mobility management network element, a notification message to the V2X parameter configuration network element, wherein the notification message is used to notify that the terminal moves out of the preset area (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities”); sending, by the V2X parameter configuration network element, a V2X configuration parameter of the terminal to the mobility management element, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service outside the preset area (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Shan, system or method of solution for vehicle-to-everything (V2X) communication authorization, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 5, Cavalcanti1, Cavalcanti2 and Freda teach the method according to claim 1. Cavalcanti2 further teaches wherein the preset area is a public land mobile network (PLMN) of the terminal (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Shan, system or method of solution for vehicle-to-everything (V2X) communication authorization, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).


As to claim 7, Cavalcanti1, Cavalcanti2 and Freda teach the method according to claim 1. Cavalcanti1 further teaches wherein the V2X configuration parameter comprises a parameter used for V2X communication over PC5 (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”; and Table 2, “A UETempID can be an identifier assigned by the V2X ProSe Function to be used in V2X messages sent over the PC3 and PC5 interface”).

As to claim 8, Cavalcanti1 teaches a communication system, comprising: a mobility management network element, and a vehicle-to-everything (V2X) parameter configuration network element (See at least Fig. 5, “UE sends registration request to V2X ProSe Function (V2X configuration info)”), wherein the mobility management network element is configured to receive a registration request message from a terminal (See Fig. 5 and at least ¶ [0045], “the UE can send the V2X registration request having V2X configuration information to the ProSe function (e.g., HPLMN(home public land mobile network))”); and send a parameter request message to a vehicle-to-everything (V2X) parameter configuration network element based on the registration request message, wherein the parameter request message can be used to request a V2X configuration parameter of the terminal from the V2X parameter configuration element (See at least Fig. 10, “Process, by the V2X UE, for transmission to a V2X function, a V2X service registration request having one or more parameters to confirm and authorize the V2X service registration request-> Process a V2X service registration authorization response and V2X operation parameters”, ¶ [0042], “in one aspect, V2X operation parameters can be identified, configured, and controlled in V2X devices.”, and ¶ [0061], “The V2X UE can send a V2X registration request message containing any combination of the following parameters: a PSID…and/or a certificate request…The V2X Prose function can send a registration response to the V2X UE including the V2X operation parameters that the UE is allowed to use”); the V2X parameter configuration network element is configured to send the V2X configuration parameter to the mobility management network element based on the parameter request message; and the mobility management network element is further configured to receive the V2X configuration parameter from the V2X parameter configuration network element (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”).
Although Cavalcanti1 teaches the substantial features of the claimed invention, Calvalcanti fails to expressly teach wherein the mobility management network element is further configured to receive the V2X configuration parameter to the terminal, wherein the V2X configuration parameter is used by the terminal to perform a V2X service; wherein the V2X parameter configuration network element is a policy and charging function; wherein the registration request message carries capability indication information used to indicate that the terminal supports V2X communication over PC5.
In analogous teaching, Cavalcanti2 exemplifies this wherein Cavalcanti2 teaches wherein the mobility management network element is further configured to receive the V2X configuration parameter to the terminal, wherein the V2X configuration parameter is used by the terminal to perform a V2X service (See at least ABSTRACT, “a first user equipment receives a proxy operation authorization from a vehicular environment proximity services function for the first user equipment to operate as a Proxy for the proximity services function”; and ¶ [0028], “This functionality also enables V2X services outside network coverage”); wherein the V2X parameter configuration network element is a policy and charging function (See at least ¶ [0035], “A policy and charging rules function (PCRF) 220 may be linked to the PDN gateway with a Gx connection and to the Operator’s IP services with a Rx function and to other components of the core network as desired”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).
Although Cavalcanti1 and Cavalcanti2 teach the substantial features of the claimed invention, Cavalcanti1 and Cavalcanti2 fail to expressly teach wherein the registration request message carries capability indication information used to indicate that the terminal supports V2X communication over PC5.
In analogous teaching, Shan exemplifies this wherein Shan teaches wherein the registration request message carries capability indication information used to indicate that the terminal supports V2X communication over PC5 (See at least ¶ [0163], “the signaling including a request message comprising a vehicle-to-everything (V2X) capability indication, to indicate UE capability for transmission and reception of V2X  message over a PC5 interface…the signaling including one or more of a V2X services authorization indication to indicate whether the UE is authorized to use V2X communication over the PC5 interface”; and ¶ [0167], “wherein the request message is a registration request message”).
Thus, given the teaching of Shan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Shan, system or method of solution for vehicle-to-everything (V2X) communication authorization, into Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method to encode a V2X capability indication in a request message for transmission to a network entity (See Shan: Abstract).

As to claim 9, Cavalcanti1, Cavalcanti2 and Shan teach the system according to claim 8. Cavalcanti1 further teaches wherein the mobility management network element is further configured to: in case that the terminal is authorized to use the V2X service, send the parameter request message to the V2X parameter configuration network element (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”; and Table 2, “A UETempID can be an identifier assigned by the V2X ProSe Function to be used in V2X messages sent over the PC3 and PC5 interface”).

As to claim 10, Cavalcanti1, Cavalcanti2 and Shan teach the system according to claim 8. Cavalcanti1 further teaches wherein the mobility management network element is further configured to send location information of the terminal to the V2X parameter configuration network element, wherein the location information is used by the V2X parameter configuration network element to determine the V2X configuration parameter of the terminal (See at least ¶ [0025], “some functionality may be provided in the eNB and Core network to authorize and configure the D2D communication…The eNB may include a ProSe to communicate and configure the D2D communication…ProSe architecture and protocols have been mainly limited to public safety (e.g., voice communication between emergency responders) and consumer applications (e.g. advertisement, location information, social networks)”); and the V2X parameter configured network element is further configured to determine, based on a prestored correspondence between location information and a V2X configuration parameter, the V2X configuration parameter corresponding to the location information (See at least ¶ [0025], “See some functionality may be provided in the eNB and Core network to authorize and configure the D2D communication…The eNB may include a ProSe to communicate and configure the D2D communication…ProSe architecture and protocols have been mainly limited to public safety (e.g., voice communication between emergency responders) and consumer applications (e.g. advertisement, location information, social networks)”, and Fig. 5 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function”).

As to claim 11, Cavalcanti1, Cavalcanti2 and Shan teach the system according to claim 8. Cavalcanti2 further teaches wherein the mobility management network element is further configured to: determine, based on location information of the terminal, that the terminal moves out of a preset area, and send a notification message to the V2X parameter configuration network element, wherein the notification message is used to notify that the terminal moves out of the preset area (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities”); and the V2X parameter configuration network element is further configured to send a V2X configuration parameter of the terminal to the mobility management element, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service outside the preset area (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Shan, system or method of solution for vehicle-to-everything (V2X) communication authorization, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 12, Cavalcanti1, Cavalcanti2 and Shan teach the system according to claim 11. Cavalcanti2 further teaches wherein the preset area is a public land mobile network (PLMN) of the terminal (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Shan, system or method of solution for vehicle-to-everything (V2X) communication authorization, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 14, Cavalcanti1, Cavalcanti2 and Shan teach the system according to claim 8. Cavalcanti1 further teaches wherein the V2X configuration parameter comprises a parameter used for V2X communication over PC5 (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”; and Table 2, “A UETempID can be an identifier assigned by the V2X ProSe Function to be used in V2X messages sent over the PC3 and PC5 interface”).

As to claim 15, Cavalcanti teaches a communication apparatus, comprising: a memory storage  comprising instructions; and one or more processors in communication with the memory storage , wherein the one or more processors execute the instructions (See at least ¶ [0058], “The V2X UE can comprise one or more processors and memory configured”) to: comprising: receiving, by a mobility management network element, a registration request message from a terminal (See Fig. 5 and at least ¶ [0045], “the UE can send the V2X registration request having V2X configuration information to the ProSe function (e.g., HPLMN(home public land mobile network))”); sending, by the mobility management network element, a parameter request message to a vehicle-to-everything (V2X) parameter configuration network element based on the registration request message, wherein the parameter request message is used to request a V2X configuration parameter of the terminal from the V2X parameter configuration element (See at least Fig. 10, “Process, by the V2X UE, for transmission to a V2X function, a V2X service registration request having one or more parameters to confirm and authorize the V2X service registration request-> Process a V2X service registration authorization response and V2X operation parameters”, ¶ [0042], “in one aspect, V2X operation parameters can be identified, configured, and controlled in V2X devices.”, and ¶ [0061], “The V2X UE can send a V2X registration request message containing any combination of the following parameters: a PSID…and/or a certificate request…The V2X Prose function can send a registration response to the V2X UE including the V2X operation parameters that the UE is allowed to use”); sending, by the V2X parameter configuration network element, the V2X configuration parameter to the mobility management network element based on the parameter request message; and receiving, by the mobility management network element, the V2X configuration parameter from the V2X parameter configuration network element (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”).
Although Cavalcanti1 teaches the substantial features of the claimed invention, Calvalcanti fails to expressly teach wherein send the V2X configuration parameter to the terminal, wherein the V2X configuration parameter is used by the terminal to perform a V2X service; wherein the V2X parameter configuration network element is a policy and charging function; wherein the registration request message carries capability indication information used to indicate that the terminal supports V2X communication over PC5.
In analogous teaching, Cavalcanti2 exemplifies this wherein Cavalcanti2 teaches wherein sending, by the mobility management network element, the V2X configuration parameter to the terminal, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service (See at least ABSTRACT, “a first user equipment receives a proxy operation authorization from a vehicular environment proximity services function for the first user equipment to operate as a Proxy for the proximity services function”; and ¶ [0028], “This functionality also enables V2X services outside network coverage”); wherein the V2X parameter configuration network element is a policy and charging function (See at least ¶ [0035], “A policy and charging rules function (PCRF) 220 may be linked to the PDN gateway with a Gx connection and to the Operator’s IP services with a Rx function and to other components of the core network as desired”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).
Although Cavalcanti1 and Cavalcanti2 teach the substantial features of the claimed invention, Cavalcanti1 and Cavalcanti2 fail to expressly teach wherein the registration request message carries capability indication information used to indicate that the terminal supports V2X communication over PC5.
In analogous teaching, Shan exemplifies this wherein Shan teaches wherein the registration request message carries capability indication information used to indicate that the terminal supports V2X communication over PC5 (See at least ¶ [0163], “the signaling including a request message comprising a vehicle-to-everything (V2X) capability indication, to indicate UE capability for transmission and reception of V2X  message over a PC5 interface…the signaling including one or more of a V2X services authorization indication to indicate whether the UE is authorized to use V2X communication over the PC5 interface”; and ¶ [0167], “wherein the request message is a registration request message”).
Thus, given the teaching of Shan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Shan, system or method of solution for vehicle-to-everything (V2X) communication authorization, into Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method to encode a V2X capability indication in a request message for transmission to a network entity (See Shan: Abstract).

As to claim 16, Cavalcanti1, Cavalcanti2 and Shan teach the apparatus according to claim 15. Cavalcanti1 further teaches wherein the one or more processors are configured to: in case that the terminal is authorized to use the V2X service, send the the parameter request message to the V2X parameter configuration network element (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”; and Table 2, “A UETempID can be an identifier assigned by the V2X ProSe Function to be used in V2X messages sent over the PC3 and PC5 interface”);

As to claim 17, Cavalcanti1, Cavalcanti2 and Shan teach the apparatus according to claim 15. Cavalcanti1 further teaches wherein the one or more processors are configured to: send location information of the terminal to the V2X parameter configuration network element, wherein the location information is used by the V2X parameter configuration network element to determine the V2X configuration parameter of the terminal (See at least ¶ [0025], “some functionality may be provided in the eNB and Core network to authorize and configure the D2D communication…The eNB may include a ProSe to communicate and configure the D2D communication…ProSe architecture and protocols have been mainly limited to public safety (e.g., voice communication between emergency responders) and consumer applications (e.g. advertisement, location information, social networks)”).

As to claim 18, Cavalcanti1, Cavalcanti2 and Shan teach the apparatus according to claim 15. Cavalcanti2 further teaches wherein the one or more processors are configured to: determine, based on location information of the terminal, that the terminal moves out of a preset area; and send a notification message to the V2X parameter configuration network element, wherein the notification message can be used to notify that the terminal moves out of the preset area (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Shan, system or method of solution for vehicle-to-everything (V2X) communication authorization, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 19, Cavalcanti1, Cavalcanti2 and Shan teach the apparatus according to claim 15. Cavalcanti2 further teaches wherein the preset area is a public land mobile network (PLMN) of the terminal (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Shan, system or method of solution for vehicle-to-everything (V2X) communication authorization, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 20, Cavalcanti1, Cavalcanti2 and Shan teach the apparatus according to claim 15. Cavalcanti2 further teaches wherein the V2X parameter configuration network element is a policy and charging function (See at least ¶ [0035], “A policy and charging rules function (PCRF) 220 may be linked to the PDN gateway with a Gx connection and to the Operator’s IP services with a Rx function and to other components of the core network as desired”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Shan, system or method of solution for vehicle-to-everything (V2X) communication authorization, such as V2X messages, and Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F/Examiner, Art Unit 2456     
12/13/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456